Name: Regulation (EU) 2019/216 of the European Parliament and of the Council of 30 January 2019 on the apportionment of tariff rate quotas included in the WTO schedule of the Union following the withdrawal of the United Kingdom from the Union, and amending Council Regulation (EC) No 32/2000
 Type: Regulation
 Subject Matter: foodstuff;  tariff policy;  European construction;  industrial structures and policy;  fisheries;  agricultural activity;  Europe;  world organisations
 Date Published: nan

 8.2.2019 EN Official Journal of the European Union L 38/1 REGULATION (EU) 2019/216 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 30 January 2019 on the apportionment of tariff rate quotas included in the WTO schedule of the Union following the withdrawal of the United Kingdom from the Union, and amending Council Regulation (EC) No 32/2000 THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 207(2) thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Acting in accordance with the ordinary legislative procedure (1), Whereas: (1) On 29 March 2017, the United Kingdom submitted the notification of its intention to withdraw from the Union pursuant to Article 50 of the Treaty on European Union(TEU). The TEU and the Treaty on the Functioning of the European Union (TFEU) (collectively, the Treaties) will cease to apply to the United Kingdom from the date of entry into force of a withdrawal agreement or failing that, two years after that notification, that is from 30 March 2019, unless the European Council, in agreement with the United Kingdom, unanimously decides to extend that period. (2) The withdrawal agreement as agreed between the negotiators contains arrangements for the application of provisions of Union law to and in the United Kingdom beyond the date the Treaties cease to apply to and in the United Kingdom. If that agreement enters into force, Council Regulation (EC) No 32/2000 (2) will apply to and in the United Kingdom during the transition period in accordance with that agreement and will cease to apply at the end of that period. (3) The United Kingdoms withdrawal from the Union will have effects on the relations of the United Kingdom and the Union with third parties, in particular in the context of the World Trade Organisation (WTO) of which both are original members. As negotiations on that withdrawal have been ongoing at the same time as the negotiations on the multiannual financial framework (MFF), and taking into account the share dedicated to the agricultural sector in the MFF, that sector could be exposed to a great extent. (4) By letter of 11 October 2017, the Union and the United Kingdom informed the other WTO Members that it was their intention that, upon leaving the Union, the United Kingdom would replicate to the extent possible its current obligations as a Member State of the Union in its new, separate, schedule of concessions and commitments on trade in goods. However, given that, as regards quantitative commitments, replication is not an appropriate method, the Union and the United Kingdom informed the other WTO Members of their intention to ensure that other WTO Members current market access levels would be maintained by apportioning the Unions tariff rate quotas between the Union and the United Kingdom. (5) In line with the WTO rules, such apportionment of tariff rate quotas that are part of the schedule of concessions and commitments of the Union will have to occur in accordance with Article XXVIII of the General Agreement on Tariffs and Trade 1994 (GATT 1994). The Union will, therefore, following completion of preliminary contacts, engage in negotiations with WTO Members having a principal or substantial supplying interest or holding an initial negotiating right in relation to each of these tariff rate quotas. Those negotiations should remain limited in scope and should in no way extend to a renegotiation of the general terms or degree of access of products to the Union market. (6) However, given the time limits imposed on this process by the negotiations on the United Kingdoms withdrawal from the Union, it is possible that agreements might not be concluded with all WTO Members concerned in relation to all of the tariff rate quotas on the date the Unions WTO schedule of concessions and commitments on trade in goods ceases to apply to the United Kingdom. In view of the need to ensure legal certainty and the continuous smooth operation of imports under the tariff rate quotas to the Union and to the United Kingdom, it is necessary for the Union to be able to proceed unilaterally to the apportionment of the tariff rate quotas. The methodology used should be in line with the requirements of Article XXVIII of GATT 1994. (7) The following methodology should therefore be used: as a first step the United Kingdoms usage share for each individual tariff rate quota should be established. That share, expressed as a percentage, is the United Kingdoms share of total Union imports under the tariff rate quota over a recent representative three-year period. That share should then be applied to the entire scheduled tariff rate quota volume, taking into account any under-fill thereof, in order to arrive at the United Kingdoms share of a given tariff rate quota. The Unions share would then consist of the remainder of the tariff rate quota in question. This means the total volume of a given tariff rate quota is not changed, that is to say EU-27 volume equals current EU-28 volume minus the United Kingdom volume. The underlying data should be extracted from the relevant Commission databases. (8) The methodology for the usage share for each individual tariff rate quota has been established and agreed by the Union and the United Kingdom, in line with the requirements of Article XXVIII of GATT 1994, and therefore, that methodology should be wholly maintained to ensure its consistent application. (9) In those cases where no trade is observed for a specific tariff rate quota over the representative period, two alternative approaches should be pursued in order to establish the United Kingdoms usage share. In those cases where there is another tariff rate quota with the identical product definition, the usage share of that identical tariff rate quota should be applied to the tariff rate quota that is without observed trade over the representative period. In those cases where there is no tariff rate quota with an identical product definition, the formula to calculate the usage share should be applied to Union imports in the corresponding tariff lines outside of the tariff rate quota. (10) For the agricultural tariff rate quotas concerned, Articles 184 to 188 of Regulation (EU) No 1308/2013 of the European Parliament and of the Council (3) provide the necessary legal basis for the administration of the tariff rate quotas once apportioned by this Regulation. In this regard, the tariff rate quota quantities concerned are set out in Part A of the Annex to this Regulation. That administration should therefore be carried out having due regard to the objectives of the Common Agricultural Policy, as laid down in the TFEU, and the multi-functionality of agricultural activities. For the tariff rate quotas covering most fisheries products, industrial products and certain processed agricultural products, the administration of the tariff rate quotas is carried out pursuant to Regulation (EC) No 32/2000. The tariff rate quotas quantities concerned are set out in Annex I to that Regulation and that Annex should therefore be replaced by the quantities set out in Part B of the Annex to this Regulation. Four fisheries tariff rate quotas are not administered under Regulation (EC) No 32/2000 but under Commission Regulation (EC) No 847/2006 (4), which implements Council Decision 2006/324/EC (5). The tariff rate quota quantities concerned are set out in Part C of the Annex to this Regulation. Implementing powers should be conferred on the Commission to adapt the provisions of Regulation (EC) No 847/2006 in respect of those four fisheries tariff rate quotas in line with the apportioned quantities established by this Regulation. Those implementing powers should be exercised in accordance with Regulation (EU) No 182/2011 of the European Parliament and of the Council (6). (11) In order to take into account the fact that negotiations with affected WTO Members have been taking place in parallel with the ordinary legislative procedure for the adoption of this Regulation, the power to adopt acts in accordance with Article 290 TFEU should be delegated to the Commission to amend Parts A and C of the Annex to this Regulation with respect to the quantities of the apportioned tariff rate quotas listed therein, in order to take account of any agreements concluded or of pertinent information that it might receive in the context of those negotiations which would indicate that specific factors that were not previously known require an adjustment to the apportionment of the tariff quotas between the Union and the United Kingdom, while ensuring consistency with the common methodology agreed jointly with the United Kingdom. That power to adopt acts should also be delegated to the Commission where such pertinent information becomes available from other sources with an interest in a specific tariff rate quota. In addition, Regulation (EC) No 32/2000 should be amended in order to delegate to the Commission the power to adopt acts in accordance with Article 290 TFEU to amend Annex I to that Regulation. (12) In accordance with the principle of proportionality and in light of the United Kingdoms withdrawal from the Union, it is necessary and appropriate to lay down rules to apportion tariff rate quotas included in the WTO schedule of the Union. This Regulation does not go beyond what is necessary in order to achieve the objectives pursued, in accordance with Article 5(4) TEU. (13) In accordance with Article 4(3) of Regulation (EEC, Euratom) No 1182/71 of the Council (7), the cessation of application of acts fixed at a given date shall occur on the expiry of the last hour of the day falling on that date. This Regulation should therefore apply from the day following that on which Regulation (EC) No 32/2000 ceases to apply to the United Kingdom given that from that day both the Union and the United Kingdom need to know what their WTO obligations are. However, the provisions of this Regulation setting out the delegation of power and the conferral of implementing powers should apply from the date of entry into force of this Regulation. (14) Taking into account the procedural requirements of the ordinary legislative procedure and the need to subsequently adopt implementing acts for the application of this Regulation on the one hand, and the necessity to have the apportioned tariff rate quotas in place and ready to be applied at the moment that the United Kingdom ceases to be covered by the schedule of concessions and commitments of the Union, which could be as early as 30 March 2019, on the other hand, it is essential for this Regulation to enter into force as soon as possible, HAVE ADOPTED THIS REGULATION: Article 1 1. The tariff rate quotas included in the schedule of concessions and commitments of the Union annexed to the General Agreement on Tariffs and Trade 1994 (GATT 1994) shall be apportioned between the Union and the United Kingdom of Great Britain and Northern Ireland (the United Kingdom) in line with the following methodology: (a) the Unions usage share of imports in percentages, for each individual tariff rate quota is established, over a recent representative three-year period; (b) the Unions usage share of imports, in percentages, is applied to the entire scheduled tariff rate quota volume to arrive at its share in volume of a given tariff rate quota; (c) for individual tariff rate quotas for which no trade can be observed during the representative period as laid down in point (a), the Unions portion is instead established by following the procedure laid down in point (b) on the basis of the Unions usage share of imports, in percentages, of another tariff rate quota with the exact same product definition, or in the corresponding tariff lines outside of the tariff rate quota. 2. The Unions portion of the tariff rate quotas referred to in paragraph 1 resulting from the application of the methodology referred to in that paragraph shall be as follows: (a) as regards tariff rate quotas for agricultural products, as set out in Part A of the Annex; (b) as regards tariff rate quotas for fisheries products, industrial products and certain processed agricultural products, as set out in Parts B and C of the Annex. Article 2 While ensuring consistency with the methodology referred to in Article 1(1) and in particular ensuring that the market access into the Union as composed after the withdrawal of the United Kingdom does not exceed that which is reflected in the share of trade flows during a representative period, the Commission is empowered to adopt delegated acts in accordance with Article 3 to amend Parts A and C of the Annex in order to take account of the following: (a) any international agreement concluded by the Union under Article XXVIII of GATT 1994 concerning the tariff rate quotas referred to in those parts of the Annex; and (b) pertinent information that it may receive either in the context of negotiations under Article XXVIII of GATT 1994 or from other sources with an interest in a specific tariff rate quota. Article 3 1. The power to adopt delegated acts is conferred on the Commission subject to the conditions laid down in this Article. 2. The power to adopt delegated acts referred to in Article 2 shall be conferred on the Commission for a period of five years from 9 February 2019. The Commission shall draw up a report in respect of the delegation of power not later than nine months before the end of the five-year period. The delegation of power shall be tacitly extended for periods of an identical duration, unless the European Parliament or the Council opposes such extension not later than three months before the end of each period. 3. The delegation of power referred to in Article 2 may be revoked at any time by the European Parliament or by the Council. A decision to revoke shall put an end to the delegation of the power specified in that decision. It shall take effect the day following the publication of the decision in the Official Journal of the European Union or at a later date specified therein. It shall not affect the validity of any delegated acts already in force. 4. Before adopting a delegated act, the Commission shall consult experts designated by each Member State in accordance with the principles laid down in the Interinstitutional Agreement of 13 April 2016 on Better Law-Making (8). 5. As soon as it adopts a delegated act, the Commission shall notify it simultaneously to the European Parliament and to the Council. 6. A delegated act adopted pursuant to Article 2 shall enter into force only if no objection has been expressed either by the European Parliament or by the Council within a period of two months of notification of that act to the European Parliament and the Council or if, before the expiry of that period, the European Parliament and the Council have both informed the Commission that they will not object. That period shall be extended by two months at the initiative of the European Parliament or of the Council. Article 4 The Commission shall adopt implementing acts in order to adjust, in line with Part C of the Annex to this Regulation, the volumes of the tariff rate quotas opened and managed by Regulation (EC) No 847/2006. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 5(2). Article 5 1. The Commission shall be assisted by the Customs Code Committee established by Article 285(1) of Regulation (EU) No 952/2013 of the European Parliament and of the Council (9). That committee shall be a committee within the meaning of Regulation (EU) No 182/2011. 2. Where reference is made to this paragraph, Article 5 of Regulation (EU) No 182/2011 shall apply. Article 6 Regulation (EC) No 32/2000 is amended as follows: (1) The following Articles are inserted: Article 10a For the purpose of apportioning tariff rate quotas included in the schedule of concessions and commitments of the Union following the withdrawal of the United Kingdom from the Union and while ensuring consistency with the methodology referred to in Article 1(1) of Regulation (EU) 2019/216 of the European Parliament and of the Council (*1) and, in particular, ensuring that the market access into the Union as composed after the withdrawal of the United Kingdom does not exceed that which is reflected in the share of trade flows during a representative period, the Commission is empowered to adopt delegated acts in accordance with Article 10b to amend Annex I to this Regulation in order to take account of the following: (a) any international agreement concluded by the Union under Article XXVIII of GATT 1994, concerning the tariff rate quotas referred to in Annex I to this Regulation; and (b) pertinent information that it may receive either in the context of negotiations under Article XXVIII of GATT 1994, or from other sources with an interest in a specific tariff rate quota. Article 10b 1. The power to adopt delegated acts is conferred on the Commission subject to the conditions laid down in this Article. 2. The power to adopt delegated acts referred to in Article 10a shall be conferred on the Commission for a period of five years from 9 February 2019. The Commission shall draw up a report in respect of the delegation of power not later than nine months before the end of the five-year period. The delegation of power shall be tacitly extended for periods of an identical duration, unless the European Parliament or the Council opposes such extension not later than three months before the end of each period. 3. The delegation of powers referred to in Article 10a may be revoked at any time by the European Parliament or by the Council. A decision to revoke shall put an end to the delegation of the power specified in that decision. It shall take effect the day following the publication of the decision in the Official Journal of the European Union or at a later date specified therein. It shall not affect the validity of any delegated acts already in force. 4. Before adopting a delegated act, the Commission shall consult experts designated by each Member State in accordance with the principles laid down in the Interinstitutional Agreement of 13 April 2016 on Better Law-Making (*2). 5. As soon as it adopts a delegated act, the Commission shall notify it simultaneously to the European Parliament and to the Council. 6. A delegated act adopted pursuant to Article 10a shall enter into force only if no objection has been expressed either by the European Parliament or by the Council within a period of two months of notification of that act to the European Parliament and the Council or if, before the expiry of that period, the European Parliament and the Council have both informed the Commission that they will not object. That period shall be extended by two months at the initiative of the European Parliament or of the Council. (*1) Regulation (EU) 2019/216 of the European Parliament and of the Council of 30 January 2019 on the apportionment of tariff rate quotas included in the WTO schedule of the Union following the withdrawal of the United Kingdom from the Union, and amending Council Regulation (EC) No 32/2000 (OJ 38, 8.2.2019, p. 1)." (*2) OJ L 123, 12.5.2016, p. 1." (2) Annex I is replaced by the text in Part B of the Annex to this Regulation. Article 7 1. This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. 2. Articles 1(2) and 6(2) shall apply from the day following that on which Regulation (EC) No 32/2000 ceases to apply to and in the United Kingdom. 3. Articles other than those referred to in paragraph 2 shall apply as from the day of entry into force of this Regulation. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 January 2019. For the European Parliament The President A. TAJANI For the Council The President G. CIAMBA (1) Position of the European Parliament of 16 January 2019 (not yet published in the Official Journal) and decision of the Council of 28 January 2019. (2) Council Regulation (EC) No 32/2000 of 17 December 1999 opening and providing for the administration of Community tariff quotas bound in GATT and certain other Community tariff quotas and establishing detailed rules for adjusting the quotas, and repealing Council Regulation (EC) No 1808/95 (OJ L 5, 8.1.2000, p. 1). (3) Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (OJ L 347, 20.12.2013, p. 671). (4) Commission Regulation (EC) No 847/2006 of 8 June 2006 opening and providing for the administration of Community tariff quotas for certain prepared or preserved fish (OJ L 156, 9.6.2006, p. 8). (5) Council Decision 2006/324/EC of 27 February 2006 on the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and the Kingdom of Thailand pursuant to Articles XXIV:6 and XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of concessions in the schedules of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic in the course of their accession to the European Union (OJ L 120, 5.5.2006, p. 17). (6) Regulation (EU) No 182/2011 of the European Parliament and of the Council of 16 February 2011 laying down the rules and general principles concerning mechanisms for control by Member States of the Commissions exercise of implementing powers (OJ L 55, 28.2.2011, p. 13). (7) Regulation (EEC, Euratom) No 1182/71 of the Council of 3 June 1971 determining the rules applicable to periods, dates and time limits (OJ L 124, 8.6.1971, p. 1). (8) OJ L 123, 12.5.2016, p. 1. (9) Regulation (EU) No 952/2013 of the European Parliament and of the Council of 9 October 2013 laying down the Union Customs Code (OJ L 269, 10.10.2013, p. 1). ANNEX PART A Product Description Unit EU-28 scheduled quantity Country (1) Order number EU-27 share in quota usage (2) EU-27 TRQ size Live bovine animals head 710 EO (3) 090114 100 % 710 Live bovine animals head 711 EO 090115 100 % 711 Live bovine animals head 24 070 EO 090113 100 % 24 070 Meat of bovine animals, fresh, chilled or frozen Edible offal of bovine animals, fresh, chilled or frozen t (product weight) 7 150 AUS 094451 34,7 % 2 481 High quality meat with or without bone t (product weight) 17 000 ARG 094450 99,6 % 16 936 Boneless high quality meat of bovine animals, fresh or chilled t (product weight) 12 500 99,6 % 12 453 High quality meat with or without bone t (product weight) 2 300 URY 094452 87,9 % 2 022 Boneless high quality meat of bovine animals, fresh or chilled t (product weight) 4 076 87,9 % 3 584 Meat of bovine animals, fresh, chilled or frozen Edible offal of bovine animals, fresh, chilled or frozen t (product weight) 11 500 USA/CAN 094002 99,8 % 11 481 High quality meat of bovine animals, fresh, chilled or frozen t PAR 094455 71,1 % 711 High quality meat of bovine animals, fresh, chilled or frozen t 1 300 NZL 094454 65,1 % 846 Boneless meat of bovine animals, fresh, chilled or frozen Edible offal of bovine animals, fresh, chilled or frozen t 10 000 BRA 094453 89,5 % 8 951 Meat of bovine animals, frozen Edible offal of bovine animals, frozen t (boneless weight) 54 875 EO 094003 79,7 % 43 732 Boneless buffalo meat, frozen t (without bone) 2 250 AUS 094001 62,4 % 1 405 Boneless buffalo meat, frozen Boneless buffalo meat, fresh, chilled or frozen t (without bone) 200 ARG 094004 100 % 200 Meat of bovine animals, frozen Edible offal of bovine animals, frozen t (bone-in weight) 63 703 EO 094057 30,9 % 19 676 Meat of bovine animals, frozen Edible offal of bovine animals, frozen t (bone-in weight) EO 094058 Edible offal of bovine animals, frozen t 800 OTH (4) 094020 100 % 800 Edible offal of bovine animals, frozen t 700 ARG 094460 100 % 700 Meat of swine, fresh, chilled or frozen:  Carcasses and half-carcasses of domestic swine, fresh, chilled or frozen t 15 067 EO 090122 100 % 15 067 Meat of swine, fresh, chilled or frozen:  Cuts of domestic swine, fresh, chilled or frozen, with or without bone, excluding tenderloin presented separately t 4 624 CAN 094204 100 % 4 623 Meat of swine, fresh, chilled or frozen:  Cuts of domestic swine, fresh, chilled or frozen, with or without bone, excluding tenderloin presented separately t 6 135 EO 090123 100 % 6 133 Meat of swine, fresh, chilled or frozen:  Loins of domestic swine and cuts thereof, with bone in, fresh or chilled  Bellies (streaky) of domestic swine and cuts thereof, frozen t 7 000 EO 090119 100 % 7 000 Meat of swine, fresh, chilled or frozen:  Boneless loins and hams of domestic swine, fresh, chilled or frozen t 35 265 EO 094038 36 % 12 680 Meat of swine, fresh, chilled or frozen:  Boneless loins and hams of domestic swine, fresh, chilled or frozen t 4 922 USA 094170 36 % 1 770 Meat of swine, fresh, chilled or frozen:  Tenderloins of domestic swine, fresh, chilled or frozen t 5 000 EO 090118 75,6 % 3 780 Prepared or preserved meat of domestic swine t 6 161 EO 090121 100 % 6 161 Sausages, dry or for spreading, uncooked Other sausages t 3 002 EO 090120 5,5 % 164 Live sheep and goats, other than pure-bred breeding animals t (carcasse weight) 105 OTH 092019 100 % 105 Live sheep and goats, other than pure-bred breeding animals t (carcasse weight) 215 MKD 100 % 215 Live sheep and goats, other than pure-bred breeding animals t (carcasse weight) 91 EO 092019 100 % 91 Meat of sheep or goats, fresh, chilled or frozen t (carcasse weight) 23 000 ARG 092011 73,9 % 17 006 Meat of sheep or goats, fresh, chilled or frozen t (carcasse weight) 600 ISL 090790 58,2 % 349 Meat of sheep or goats, fresh, chilled or frozen t (carcasse weight) 850 BIH 48,3 % 410 Meat of sheep or goats, fresh, chilled or frozen t (carcasse weight) 19 186 AUS 092012 20 % 3 837 Meat of sheep or goats, fresh, chilled or frozen t (carcasse weight) 3 000 CHL 091922 87,6 % 2 628 Meat of sheep or goats, fresh, chilled or frozen t (carcasse weight) 100 GRL 090693 48,3 % 48 Meat of sheep or goats, fresh, chilled or frozen t (carcasse weight) 228 389 NZL 092013 50 % 114 184 Meat of sheep or goats, fresh, chilled or frozen t (carcasse weight) 5 800 URY 092014 82,1 % 4 759 Meat of sheep or goats, fresh, chilled or frozen t (carcasse weight) 200 OTH 092015 100 % 200 Meat of sheep or goats, fresh, chilled or frozen t (carcasse weight) 200 EO 092016 89,2 % 178 Chicken carcasses, fresh, chilled or frozen t 6 249 EO 094067 64,9 % 4 054 Chicken cuts, fresh, chilled or frozen t 8 570 EO 094068 96,3 % 8 253 Boneless cuts of fowls of the species Gallus domesticus, frozen t 2 705 EO 094069 89,7 % 2 427 Cuts of fowls of the species Gallus domesticus, frozen t 9 598 BRA 094410 86,6 % 8 308 Cuts of fowls of the species Gallus domesticus, frozen t 15 500 EO 094411 86,9 % 13 471 Cuts of fowls of the species Gallus domesticus, frozen t 094412 Turkey meat, fresh, chilled or frozen t 1 781 EO 094070 100 % 1 781 Cuts of turkeys, frozen t 3 110 BRA 094420 86,5 % 2 692 Cuts of turkeys, frozen t 4 985 EO 094421 85,3 % 4 253 Cuts of turkeys, frozen t 094422 Meat and edible offal of poultry, fresh, chilled or frozen t 21 345 USA 094169 100 % 21 345 Salted poultry meat t 170 807 BRA 094211 76,1 % 129 930 Salted poultry meat t 92 610 THA 094212 73,8 % 68 385 Salted poultry meat t 828 OTH 094213 99,5 % 824 Prepared turkey meat t 92 300 BRA 094217 97,5 % 89 950 Prepared turkey meat t 11 596 OTH 094218 97,5 % 11 301 Cooked meat of fowls of the species Gallus domesticus t 79 477 BRA 094214 66,3 % 52 665 Cooked meat of fowls of the species Gallus domesticus t 160 033 THA 094215 68,4 % 109 441 Cooked meat of fowls of the species Gallus domesticus t 11 443 OTH 094216 74 % 8 471 Processed chicken meat, uncooked, containing 57 % or more by weight of poultry meat or offal t 15 800 BRA 094251 69,4 % 10 969 Processed chicken meat, uncooked, containing 57 % or more by weight of poultry meat or offal t 340 OTH 094261 69,4 % 236 Processed chicken meat, containing 25 % or more but less than 57 % by weight of poultry meat or offal t 62 905 BRA 094252 94,9 % 59 699 Processed chicken meat, containing 25 % or more but less than 57 % by weight of poultry meat or offal t 14 000 THA 094254 57,3 % 8 019 Processed chicken meat, containing 25 % or more but less than 57 % by weight of poultry meat or offal t 2 800 OTH 094260 59,6 % 1 669 Processed chicken meat, containing less than 25 % by weight of poultry meat or offal t 295 BRA 094253 55,3 % 163 Processed chicken meat, containing less than 25 % by weight of poultry meat or offal t 2 100 THA 094255 55,3 % 1 162 Processed chicken meat, containing less than 25 % by weight of poultry meat or offal t 470 OTH 094262 55,3 % 260 Processed duck, geese, guinea fowl meat, uncooked, containing 57 % or more by weight of poultry meat or offal t 10 THA 094257 0 % 0 Processed duck, geese, guinea fowl meat, cooked, containing 57 % or more by weight of poultry meat or offal t 13 500 THA 094256 63,5 % 8 572 Processed duck, geese, guinea fowl meat, cooked, containing 57 % or more by weight of poultry meat or offal t 220 OTH 094263 72,1 % 159 Processed duck, geese, guinea fowl meat, cooked, containing 25 % or more but less than 57 % by weight of poultry meat or offal t 600 THA 094258 50 % 300 Processed duck, geese, guinea fowl meat, cooked, containing 25 % or more but less than 57 % by weight of poultry meat or offal t 148 OTH 094264 0 % 0 Processed duck, geese, guinea fowl meat, cooked, containing less than 25 % by weight of poultry meat or offal t 600 THA 094259 46,4 % 278 Processed duck, geese, guinea fowl meat, cooked, containing less than 25 % by weight of poultry meat or offal t 125 OTH 094265 46,4 % 58 Poultry eggs for consumption, in shell t 135 000 EO 094015 84,9 % 114 669 Eggs yolks Bird eggs, not in shell t (shell egg equivalent) 7 000 EO 094401 100 % 7 000 Egg albumin t (shell egg equivalent) 15 500 EO 094402 100 % 15 500 Skimmed-milk powder t 68 537 EO 094590 99,998 % 68 536 Butter and other fats and oils derived from milk t (in butter equivalent) 11 360 EO 094599 100 % 11 360 Butter, at least six weeks old, of a fat content by weight of not less than 80 % but less than 85 % manufactured directly from milk or cream without the use of stored materials, in a single, self-contained and uninterrupted process. Butter, at least six weeks old, of a fat content by weight of not less than 80 % but less than 85 % manufactured directly from milk or cream without the use of stored materials, in a single, self-contained and uninterrupted process which may involve the cream passing through a stage where the butterfat is concentrated and/or fractionated (the process referred to as Ammix and Spreadable). t 74 693 NZL 094182 63,2 % 47 177 Butter, at least six weeks old, of a fat content by weight of not less than 80 % but less than 85 % manufactured directly from milk or cream without the use of stored materials, in a single, self-contained and uninterrupted process. Butter, at least six weeks old, of a fat content by weight of not less than 80 % but less than 85 % manufactured directly from milk or cream without the use of stored materials, in a single, self-contained and uninterrupted process which may involve the cream passing through a stage where the butterfat is concentrated and/or fractionated (the process referred to as Ammix and Spreadable). t NZL 094195 Cheese and curd:  Pizza cheese, frozen, cut into pieces each weighing not more than 1 g, in containers with a net content of 5 kg or more, of a water content, by weight, of 52 % or more, and a fat content, by weight, in the dry matter of 38 % or more t 5 360 EO 094591 100 % 5 360 Cheese and curd:  Emmentaler, including processed Emmentaler t 18 438 EO 094592 100 % 18 438 Cheese and curd:  GruyÃ ¨re, Sbrinz, including processed GruyÃ ¨re t 5 413 EO 094593 100 % 5 413 Cheese and curd:  Cheese for processing t 20 007 EO 094594 58,7 % 11 741 Cheese for processing t 4 000 NZL 094515 41,7 % 1 670 Cheese for processing t 500 AUS 094522 100 % 500 Cheese and curd:  Cheddar t 15 005 EO 094595 99,6 % 14 941 Cheddar t 7 000 NZL 094514 62,3 % 4 361 Cheddar t 3 711 AUS 094521 100 % 3 711 Cheddar t 4 000 CAN 094513 0 % 0 Other cheeses t 19 525 EO 094596 100 % 19 525 Potatoes, fresh or chilled, from 1 January to 15 May t 4 295 EO 090055 99,9 % 4 292 Tomatoes t 472 EO 090094 98,2 % 464 Garlic t 19 147 ARG 094104 100 % 19 147 Garlic t ARG 094099 Garlic t 48 225 CHN 094105 84,1 % 40 556 Garlic t CHN 094100 Garlic t 6 023 OTH 094106 61,6 % 3 711 Garlic t OTH 094102 Carrots and turnips, fresh or chilled t 1 244 EO 090056 95,8 % 1 192 Cucumbers, fresh or chilled, from 1 November to 15 May t 1 134 EO 090059 44,1 % 500 Other vegetables, fresh or chilled (sweet peppers) t 500 EO 090057 100 % 500 Dried onions t 12 000 EO 090035 80,8 % 9 696 Manioc (casava) t 5 750 000 THA 090708 53,8 % 3 096 027 Manioc (casava) other than pellets of flour and meal Arrowroot, salep and similar roots and tubers with high starch content t 825 000 IDN 090126 0 % 0 Manioc (casava) other than pellets of flour and meal Arrowroot, salep and similar roots and tubers with high starch content t 350 000 CHN 090127 78,8 % 275 805 Manioc (casava) other than pellets of flour and meal Arrowroot, salep and similar roots and tubers with high starch content t 145 590 OTH 090128 85,5 % 124 552 Manioc (casava) other than pellets of flour and meal Arrowroot, salep and similar roots and tubers with high starch content t 30 000 NW 090129 100 % 30 000 Manioc (casava) other than pellets of flour and meal Arrowroot, salep and similar roots and tubers with high starch content t 2 000 NW 090130 84,6 % 1 691 Sweet potatoes, other than for human consumption t 600 000 CHN 090124 42,1 % 252 641 Sweet potatoes, other than for human consumption t 5 000 OTH 090131 99,7 % 4 985 Mushrooms of the species Agaricus, prepared, preserved or provisionally preserved t 33 980 EO 100 % 33 980 Mushrooms of the species Agaricus, prepared, preserved or provisionally preserved t 1 450 CHN 100 % 1 450 Almonds, other than bitter t 90 000 EO 090041 95,5 % 85 958 Sweet oranges, fresh t 20 000 EO 090025 100 % 20 000 Other citrus hybrids t 15 000 EO 090027 99,5 % 14 931 Lemons, from 15 January to 14 June t 10 000 EO 090039 81,6 % 8 156 Table grapes, fresh, from 21 July to 31 October t 1 500 EO 090060 59 % 885 Apples, fresh, from 1 April to 31 July t 696 EO 090061 95,7 % 666 Pears, fresh, other than perry pears in bulk, from 1 August to 31 December t 1 000 EO 090062 81 % 810 Apricots, fresh, from 1 August to 31 May t 500 EO 090058 14,9 % 74 Apricots, fresh, from 1 June to 31 July t 2 500 EO 090063 55,5 % 1 387 Cherries, fresh, other than sour cherries, from 21 May to 15 July t 800 EO 090040 13,1 % 105 Preserved pineapples, citrus fruit, pears, apricots, cherries, peaches and strawberries t 2 838 EO 090092 99,4 % 2 820 Orange juice, frozen, of a density not exceeding 1,33 g/cm3 at 20 °C t 1 500 EO 090033 100 % 1 500 Fruit juices t 7 044 EO 090093 91,4 % 6 436 Grape juice (including grape must) t 14 029 EO 090067 0 % 0 Durum wheat t 50 000 EO 090074 100 % 50 000 Quality wheat t 300 000 EO 090075 100 % 300 000 Common wheat (medium and low quality) t 572 000 USA 094123 99,99 % 571 943 Common wheat (medium and low quality) t 38 853 CAN 094124 3,8 % 1 463 Common wheat (medium and low quality) t 2 371 600 OTH 094125 96,4 % 2 285 665 Common wheat (medium and low quality) t 129 577 EO 094133 100 % 129 577 Barley t 307 105 EO 094126 99,9 % 306 812 Malting barley t 50 890 EO 090076 40,9 % 20 789 Preparations consisting of a mixture of malt sprouts and of barley screenings before the malting process (possibly including other seeds) with barley cleanings after the malting process, and containing, by weight, 12,5 % or more of protein Preparations consisting of a mixture of malt sprouts and of barley screenings before the malting process (possibly including their seeds) with barley cleanings after the malting process, and containing, by weight, 12,5 % or more of protein and not more than 28 % of starch t 20 000 EO 092905 100 % 20 000 Preparations consisting of a mixture of malt sprouts and of barley screenings before the malting process (possibly including other seeds) with barley cleanings after the malting process, and containing, by weight, 15,5 % or more of protein Preparations consisting of a mixture of malt sprouts and of barley screenings before the malting process (possibly including other seeds) with barley cleanings after the malting process, and containing, by weight, 15,5 % or more of protein and not more than 23 % of starch t 100 000 EO 092903 100 % 100 000 Maize t 277 988 EO 094131 96,8 % 269 214 Maize t 500 000 EO No order number 100 % 500 000 Maize t 2 000 000 EO No order number 100 % 2 000 000 Corn gluten t 10 000 USA 090090 100 % 10 000 Grain sorghum t 300 000 EO No order number 100 % 300 000 Millet t 1 300 EO 090071 68,3 % 888 Worked oats, other than kibbled t 10 000 EO 090043 2,3 % 231 Manioc starch t 8 000 EO 090132 82,9 % 6 632 Manioc starch t 2 000 EO 090132 82,9 % 1 658 Bran, sharps and other residues whether or not in the form of pellets derived from the sifting, milling or other working of cereals t 475 000 EO 090072 96,4 % 458 068 Paddy rice t 7 EO 090083 66,7 % 5 Husked (brown) rice t 1 634 EO 094148 86,6 % 1 416 Semi-milled or wholly milled rice t 63 000 EO 58,3 % 36 731 Semi-milled or wholly milled rice t 4 313 THA 094112 84,9 % 3 663 Semi-milled or wholly milled rice t 9 187 OTH 74,7 % 6 859 Semi-milled or wholly milled rice t 1 200 THA 094112 84,9 % 1 019 Semi-milled or wholly milled rice t 25 516 OT 094166 88 % 22 442 Broken rice, intended for the production of foodstuffs of subheading 1901 10 00 t 1 000 EO 094079 100 % 1 000 Broken rice t 31 788 EO 094168 83,6 % 26 581 Broken rice t 100 000 EO 93,7 % 93 709 Raw cane sugar, for refining t 9 925 AUS 094317 50 % 4 961 Raw cane sugar, for refining t 388 124 BRA 094318 92,4 % 358 454 Raw cane sugar, for refining t 10 000 CUB 094319 100 % 10 000 Raw cane sugar, for refining t 372 876 EO 094320 91,6 % 341 460 Cane or beet sugar t (white sugar equivalent) 10 000 IDN 094321 58,4 % 5 841 Cane or beet sugar t (white sugar equivalent) 1 294 700 ACP N/A 71,2 % 921 707 Other preparations of a kind used in animal feeding: Containing no milk products or containing less than 10 % by weight of such products t 2 800 EO 090073 98,1 % 2 746 Other preparations of a kind used in animal feeding: Containing no milk products or containing less than 10 % by weight of such products t 2 700 EO 090070 98,9 % 2 670 Dog and cat food t 2 058 EO 090089 67,7 % 1 393 Wine of fresh grapes (other than sparkling wine and quality wine produced in specified regions) in containers holding  ¤ 2 L and of an alcoholic strength of  ¤ 13 % vol hl 40 000 EO 090097 11,7 % 4 689 Wine of fresh grapes (other than sparkling wine and quality wine produced in specified regions) in containers holding > 2 L and of an alcoholic strength of  ¤ 13 % vol hl 20 000 EO 090095 78,2 % 15 647 Vermouth and other wine of fresh grapes, flavoured with plants or aromatic substances in containers holding > 2 L and of an alcoholic strength of  ¤ 18 % vol hl 13 810 EO 090098 99,99 % 13 808 PART B List of community tariff quotas bound in GATT Notwithstanding the rules for the interpretation of the Combined Nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the preferential scheme being determined, within the context of this Annex, by the coverage of the CN codes. Where ex CN codes are indicated, the preferential scheme is to be determined by application of the CN code and corresponding description taken together. Order number CN code Taric subdivision Description of goods Quota period Quota volume Rate of duty (%) 09.0006 0302 41 00 Herring From 16.6. to 14.2. 31 888 tonnes 0 0303 51 00 0304 59 50 ex 0304 59 90 10 0304 99 23 09.0007 ex 0305 51 10 10 Cod of the species Gadus morhua and Gadus ogac and fish of the species Boreogadus saida: From 1.1. to 31.12. 24 998 tonnes 0 20 ex 0305 51 90 10  dried, whether or not salted but not smoked  salted but not dried or smoked and in brine 20 0305 53 10 ex 0305 62 00 20 25 50 60 0305 69 10 0305 72 00 10 15 20 25 30 35 50 52 56 60 62 64 0305 79 00 10 15 20 25 30 35 50 52 56 60 62 64 09.0008 0302 31 10 0302 32 10 0302 33 10 0302 34 10 0302 35 11 0302 35 91 0302 36 10 0302 39 20 0302 49 11 0302 89 21 0303 41 10 Tunas (of the genus Thunnus) and fish of the genus Euthynnus, for use in the canning industry (5) From 1.1. to 31.12. 17 221 t 0 0303 42 20 0303 43 10 0303 44 10 0303 45 12 0303 45 91 0303 46 10 0303 49 20 0303 59 21 0303 89 21 09.0009 ex 0302 54 19 10 Silver hake (Merluccius bilinearis), fresh, chilled or frozen From 1.1. to 31.12. 1 999 tonnes 8 ex 0303 66 19 11 19 09.0013 ex 4412 39 00 10 Plywood of Coniferous species, without the addition of other substances:  of a thickness greater than 8,5 mm, the faces of which are not further prepared than the peeling process  or sanded, and of a thickness greater than 18,5 mm From 1.1. to 31.12. 482 648 m3 0 ex 4412 99 85 10 09.0019 7202 21 00 Ferro-silicon From 1.1. to 31.12. 12 600 tonnes 0 7202 29 09.0021 7202 30 00 Ferro-silicon-manganese From 1.1. to 31.12. 18 550 tonnes 0 09.0023 ex 7202 49 10 20 Ferro-chromium containing not more than 0,10 % by weight of carbon and more than 30 % but not more than 90 % of chromium (super-refined ferrochromium) From 1.1. to 31.12. 2 804 tonnes 0 ex 7202 49 50 11 09.0045 ex 0303 19 00 10 Fish, frozen, of the genus Coregonus From 1.1. to 31.12. 1 000 tonnes 5,5 09.0046 ex 1605 40 00 30 Freshwater crayfish cooked with dill, frozen From 1.1. to 31.12. 2 965 tonnes 0 09.0047 ex 1605 21 10 40 Shrimps and prawns of the Species Pandalus borealis, shelled, boiled and frozen, but not otherwise prepared From 1.1. to 31.12. 474 tonnes 0 ex 1605 21 90 40 ex 1605 29 00 40 09.0048 ex 0304 89 90 10 Fillets of fish, frozen, of the species Allo-cyttus spp. and Pseu-docyttus maculatus From 1.1. to 31.12. 200 tonnes 0 09.0050 ex 5306 10 10 10 Unbleached flax yarn (other than tow yarn), not put up for retail sale, measuring 333,3 decitex or more (not exceeding 30 metric numbers), intended for the manufacture of multiple or cabled yarn for the footwear industry or for whipping cables (5) From 1.1. to 31.12. 400 tonnes 1,8 ex 5306 10 30 10 09.0051 7018 10 90 Similar glass smallwares other than glass beads, imitation pearls and imitation precious or semi-precious stones From 1.1. to 31.12. 52 tonnes 0 09.0052 1806 20 Chocolate From 1.7. to 30.6. 2 026 tonnes 38 1806 31 00 1806 32 1806 90 09.0053 1704 Sugar confectionery (including white chocolate), not containing cocoa From 1.7. to 30.6. 2 245 tonnes 35 09.0054 1905 90 Other than crispbread, gingerbread and the like, sweet biscuits, waffles and wafers, rusks, toasted bread and similar toasted products From 1.7. to 30.6. 409 tonnes 40 09.0084 1702 50 00 Chemically pure fructose From 1.1. to 31.12. 1 253 tonnes 20 09.0085 1806 Chocolate and other food preparations containing cocoa From 1.1. to 31.12. 81 tonnes 43 09.0086 1902 11 00 Pasta, whether or not cooked or stuffed or otherwise prepared, except stuffed pasta of CN subheadings 1902 20 10 and 1902 20 30 ; couscous, whether or not prepared From 1.1. to 31.12. 497 tonnes 11 1902 19 1902 20 91 1902 20 99 1902 30 1902 40 09.0087 1901 90 99 Food preparations of cereals From 1.1. to 31.12. 191 tonnes 33 1904 30 00 1904 90 80 1905 90 20 09.0088 2106 90 98 Other food preparations not elsewhere specified or included From 1.1. to 31.12. 702 tonnes 18 09.0091 1702 50 00 Chemically pure fructose From 1.7. to 30.6. 4 504 tonnes (6) 09.0096 2106 90 98 Other food preparations not elsewhere specified or included, allocated to the United States of America From 1.7. to 30.6. 831 tonnes EA (7) PART C Product Description Unit EU-28 scheduled quantity Country Order number EU-27 share in quota usage EU-27 TRQ size Fisheries products not listed in Council Regulation (EC) No 32/2000 Prepared or preserved fish (excl. whole or in pieces): of tuna, skipjack or other fish of the genus Euthynnus t 1 816 THA 090704 100 % 1 816 Prepared or preserved fish (excl. whole or in pieces): of tuna, skipjack or other fish of the genus Euthynnus t 742 EO 090705 100 % 742 Prepared or preserved fish (excl. whole or in pieces): of sardines, bonito, mackerel of the species Scomber scombrus and Scomber japonicas, fish of the species Orcynopsis unicolor t 1 410 THA 090706 8,7 % 123 Prepared or preserved fish (excl. whole or in pieces): of sardines, bonito, mackerel of the species Scomber scombrus and Scomber japonicas, fish of the species Orcynopsis unicolor t 865 EO 090707 72,9 % 631 (1) For official country codes please refer to: http://www.nationsonline.org/oneworld/country_code_list.htm (2) For presentational purposes, the percentage for the EU-27 share in quota usage has been rounded to one decimal place. The EU-27 tariff rate quota size is, however, calculated based on the exact percentage. (3) EO = erga omnes. (4) OTH = others. (5) The reduction of the customs duty shall be subject to the conditions laid down in the relevant provisions of the European Union with a view to customs control of the use of such goods (see Article 254 of Regulation (EU) No 952/2013 of the European Parliament and of the Council (OJ L 269, 10.10.2013, p. 1)). (6) Suspension of specific duty as from 1 July 1995; the ad valorem duty to be taken into account is the duty in force appearing in Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (OJ L 256, 7.9.1987, p. 1). (7) The symbol EA indicates that the goods are chargeable with an agricultural component fixed in accordance with Regulation (EEC) No 2658/87. Statement by the Commission The Commission fully adheres to the principles of Better Regulation and to the commitments laid down in the Interinstitutional Agreement of 13 April 2016 on Better Law-Making. It will therefore endeavour to put forward a legislative proposal to the Council and to the European Parliament at the earliest opportunity, with a view to aligning Regulation (EC) No 32/2000 to the legal framework introduced by the Lisbon Treaty.